                           UNITED	STATES	BANKRUPTCY	COURT	
                             EASTERN	DISTRICT	OF	MICHIGAN	
                                  NORTHERN	DIVISION		
	
    IN	THE	MATTER	OF:	                                                          	
     	 	                                            	          Case	No.	18‐21908	
     	 Charles	L.	Smith	                            	          Judge	Daniel	S.	Opperman	
     	 	                                            	          Chapter	13	
     	                           Debtor(s)	 /	                                  	
                                            	
                                     	      	     	
                      ORDER	ADJOURNING	CONFIRMATION	HEARING	AND	
                   HEARING	ON	DEBTOR’S	OBJECTION	TO	PROOF	OF	CLAIM	OF	
                            FREEDOM	MORTGAGE	CORPORATION	
        	
        The	above	named	Debtor,	objecting	Creditors	and	the	Trustee	having	stipulated	to	the	entry	
of	the	Order	Adjourning	Confirmation	hearing	and	the	hearing	on	Debtor’s	Objection	to	Proof	of	Claim	
of	Freedom	Mortgage	Corporation,				
        	
        NOW,	THEREFORE,	
        	
        IT	 IS	 HEREBY	 ORDERED	 that	 Confirmation	 hearing	 in	 this	 matter	 and	 the	 hearing	 on	
Debtor’s	Objection	to	Proof	of	Claim	of	Freedom	Mortgage	shall	be	adjourned	to	March	7,	2019	at	
10:00	a.m.	
        	

Signed on February 05, 2019




     18-21908-dob     Doc 32    Filed 02/05/19      Entered 02/05/19 16:11:00        Page 1 of 1
